110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward L. DUTTON, Plaintiff--Appellant,v.MONTGOMERY COUNTY GOVERNMENT;  Officer Preissig,Defendants--Appellees.
No. 96-1653.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 27, 1997.Decided:  April 2, 1997.

Edward L. Dutton, Appellant Pro Se.  Linda B. Thall, Senior Assistant County Attorney, Rockville, Maryland, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Edward L. Dutton appeals the jury verdict against him in this action.  Because Dutton was disrupting a criminal proceeding in state court, he was handcuffed in the hallway and taken into custody for a short time, before he was released at the courthouse.  He alleges that he was physically abused during this period.  Dutton challenges the district court's ruling that he could not call as a witness the judge whose trial was disrupted.  But the disputed actions took place outside the judge's presence, and a tape which was played before the jury contained all the judge's statements at the time.  Therefore, the district court did not err in denying Dutton's request to call the judge as a witness.  We affirm the judgment against Dutton rendered by the jury.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED